UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-4284


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAE HYUCK KO,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:15-cr-00109-LO-5)


Submitted:   March 21, 2017                 Decided:     March 30, 2017


Before MOTZ and    TRAXLER,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Douglas A. Steinberg, LAW OFFICES OF DOUGLAS A. STEINBERG,
Alexandria, Virginia, for Appellant. Dana J. Boente, United
States Attorney, Grace L. Hill, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dae       Hyuck    Ko    appeals     from     his   conviction     and      180-month

prison     sentence          for   conspiracy       to   commit      bank     fraud,     in

violation of 18 U.S.C. § 1349 (2012), 18 counts of bank fraud,

in violation of 18 U.S.C. §§ 2, 1344 (2012), and four counts of

aggravated identity theft, in violation of 18 U.S.C. §§ 2, 1028A

(2012).    We affirm.

     Dae Hyuck Ko challenges the district court’s denial of his

Fed. R. Crim. P. 29 motion for judgment of acquittal, which we

review de novo.          United States v. Clarke, 842 F.3d 288, 297 (4th

Cir. 2016).        Dae Hyuck Ko contends that some of the testimony

supporting his conspiracy and bank fraud convictions came from

three coconspirators whose answers to certain questions at trial

rendered       them     “discredited       sources.”         However,       it     is   the

exclusive province of the jury “to weigh the credibility of the

witnesses,       and    to     resolve     any     conflicts    in    the     evidence.”

United States v. Dinkins, 691 F.3d 358, 387 (4th Cir. 2012).

Accordingly,       we    will      not    make    credibility     determinations          on

appeal.        United States v. Cabrera-Beltran, 660 F.3d 742, 754

(4th Cir. 2011).

     Next,       Ko     argues     that     the    district     court       should      have

provided a multiple conspiracies instruction to the jury.                               Dae

Hyuck     Ko    did     not    request      this    instruction       at     the     charge

conference, nor did he object to its omission; accordingly, we

                                             2
review only for plain error.                  United States v. Brown, 202 F.3d
691, 698 n.13 (4th Cir. 2000).

       “[A] multiple conspiracy instruction is not required unless

the proof at trial demonstrates that the defendant was involved

only    in    a      separate        conspiracy      unrelated        to    the      overall

conspiracy        charged       in    the   indictment.”             United     States       v.

Stockton,      349 F.3d 755,    762   (4th      Cir.    2003)      (brackets        and

internal      quotation        marks     omitted).        The    failure        to    give    a

multiple conspiracies instruction is reversible error only where

the defendant establishes substantial prejudice by showing that

“the   evidence         of     multiple     conspiracies        [was]      so   strong       in

relation to that of a single conspiracy that the jury probably

would have acquitted on the conspiracy count had it been given a

cautionary multiple-conspiracy instruction.”                          United States v.

Bartko, 728 F.3d 327, 344 (4th Cir. 2013) (internal brackets and

quotation marks omitted).

       Here, the evidence adduced at trial supported a finding

that Dae Hyuck Ko was involved in the single conspiracy charged

in   the     indictment.             Moreover,    Dae    Hyuck    Ko    has     failed       to

articulate        any   prejudice       resulting       from    the    omission       of    the

multiple conspiracies jury instruction.                        Therefore, we conclude

that   the    district         court’s      decision     not    to    provide        such    an

instruction was not erroneous.



                                              3
       Finally,      Dae    Hyuck       Ko     challenges          the      length      of      his

sentence,     which        we    review        for    reasonableness,             applying       a

deferential       abuse-of-discretion                standard.             Gall    v.     United

States, 552 U.S. 38, 51-52 (2007).                     The district court properly

calculated    the     Sentencing         Guidelines       range       to    be    210     to   262

months for the first 19 counts, plus a mandatory consecutive

sentence of 24 months for the remaining 4 counts.                             See 18 U.S.C.

§ 1028A(a)(1), (b)(2), (4), (c)(5).                      We presume Dae Hyuck Ko’s

below-Guidelines           range        sentence        of      180        months        to     be

substantively reasonable.                United States v. Louthian, 756 F.3d
295,    306   (4th    Cir.       2014).         Dae     Hyuck      Ko      can    rebut        that

presumption only “by showing that the sentence is unreasonable

when measured against the 18 U.S.C. § 3553(a) factors.”                                 Id.

       Dae Hyuck Ko complains that three of his codefendants, each

of     whom   pleaded           guilty,        received       substantially              shorter

sentences.        A court’s obligation to avoid imposing disparate

sentences,    however,          does    not    require       the    court        “to    sentence

similarly     individuals         who     go    to    trial     and      those      who       plead

guilty.       They     are       not     similarly        situated          for    sentencing

purposes.”     United States v. Susi, 674 F.3d 278, 288 (4th Cir.

2012); see 18 U.S.C. § 3553(a)(6).                     Moreover, the district court

found that the codefendants were less culpable than Dae Hyuck

Ko, who was “the brains” of the conspiracy.                              Thus, we conclude



                                               4
that Dae Hyuck Ko has failed to rebut the presumption that his

sentence was reasonable.

      Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     5